Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 1 of 20

                                                      FILED            LODGED


                                                    APR 16 2021
                                                      CLERK U.S. DISTRICT COURT
                                                         DISTRICT OF ARIZONA




                                             CV-21-670-PHX-DLR (JFM)
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 2 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 3 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 4 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 5 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 6 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 7 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 8 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 9 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 10 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 11 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 12 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 13 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 14 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 15 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 16 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 17 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 18 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 19 of 20
Case 2:21-cv-00702-DLR-JFM Document 2 Filed 04/16/21 Page 20 of 20
